Fowler, J.
(dissenting). I agree with the views expressed in the dissenting opinion of Mr. Justice Wickhem, and to those views wish to add the following: I am of opinion that the motorman of a one-man streetcar is negligent who- has stopped the car to> allow passengers to alight from the front of the car at the near corner of a street intersection where the railway track makes a sharp left turn, and who starts the car without making any observation whether the passengers who have alighted are clear of the overhang of the car as it turns, or warning them to step- clear of the overhang, just as the conductor of a two-man car is negligent who, while a passenger is alighting, signals for the starting of the car before he has taken proper observation to ascertain whether he is clear of the car steps. It is as convenient for the motorman to make the observation in the former case as for the conductor to make it in the latter, and the one observation may be made as quickly as the other and without any considerable increase of delay in starting the car. If the motorman has warned the alighting passengers to step- clear of the overhang of the car as it makes the turn, it may be that he may, unless traffic conditions prevent, start the car when the passenger has cleared the'step without making further observation, as time enough would elapse before the rear of the car reached the *49passenger to enable him to take the two- or three steps necessary to clear the overhang. But public safety as much requires reasonable precautions in the one case as in the other. The ruling in the instant case absolves the motorman of any greater care when the alighting passenger is a child than when he is an adult, and where, if an adult, he is not aware of the left turn in the track than when he is aware of it. This is not in accord with the rule that requires the highest degree of care in the operation of streetcars that is consonant with their practical operation. The reasoning of the opinion of the court might be appropriate to- cases in which no- left turn was involved, at left turns where the passenger alights from the rear of the car, and at left turns where the car stop is at the far corner of the intersection. But in the situation here present the overhang of the car at the turn involves dangers to passengers alighting from the front of the car not present in the other situations, and public safety requires, in my opinion, the additional precaution suggested on the part of the motorman. Under such rule and the evidence in this case, the motorman was negligent as matter of law. Perhaps the passenger was also- so- negligent, although the jury found otherwise. But even so, the comparative negligence of the two was for the jury to- determine and necessary for entry of judgment. I think the case should be reversed for trial of the issue of comparative negligence.
A motion for a rehearing was denied, with ,$25 costs, on June 22, 1936.